Case 1:18-cr-00055-MAC-ZJH Document 63 Filed 06/19/20 Page 1 of 2 PageID #: 337




 UNITED STATES DISTRICT COURT                              EASTERN DISTRICT OF TEXAS


 UNITED STATES OF AMERICA                       §
                                                §
 versus                                         §          CASE NO. 1:18-CR-55
                                                §
 DARRELL RAY LYNCH                              §

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

          The United States Court of Appeals for the Fifth Circuit remanded this case for a

 determination whether the defendant’s untimely notice of appeal was due to excusable neglect or

 good cause. Before the Court is the Report and Recommendation of United States Magistrate

 Judge regarding the remand order. Following an evidentiary hearing, the magistrate judge

 recommended that the Court find that the defendant’s untimely notice of appeal was not due to

 excusable neglect or good cause. The parties have not filed objections to the report and

 recommendation.

          Having conducted an independent review, the Court concludes that the defendant has not

 shown excusable neglect or good cause for filing an untimely notice of appeal. It is therefore

          ORDERED that the Report and Recommendation of United States Magistrate Judge is

 ADOPTED. The Court finds that the defendant has not shown excusable neglect or good cause
Case 1:18-cr-00055-MAC-ZJH Document 63 Filed 06/19/20 Page 2 of 2 PageID #: 338



 for filing an untimely notice of appeal. The Clerk of Court is directed to transmit a copy of this

 order to the United States Court of Appeals for the Fifth Circuit.




                                                 2
